PER CURIAM:
Curlee Sherman appeals the magistrate judge’s order dismissing his complaint pursuant to a pre-filing review order. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed on appeal in forma pauperis, we affirm the magistrate judge’s application of the pre-filing review order.* See Sherman v. Singleton Health Center, No. CA-04-1869-5 (D.S.C. filed June 14, 2004; entered June 18, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 We agree with the district court that Sherman has a history of filing frivolous cases, many of which resulted in meritless appeals. If Sherman continues this conduct, which wastes judicial resources, this court will consider ordering sanctions and a pre-filing injunction.